Citation Nr: 0634314	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  00-04 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jennifer McGehee, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January to December of 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii. 

The Board denied the veteran's claim in an April 2003 
decision.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
September 2003, the Court granted the parties' Joint Motion 
to vacate the prior decision and remand the case to the 
Board.

The case was remanded for additional development in December 
2004.


FINDING OF FACT

A stressor supporting the diagnosis of PTSD has not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the instant claim was received  in 
September 1999, long before the enactment of the VCAA.  A 
letter dated in April 2001 informed the veteran of the 
evidence necessary to support a claim of entitlement to 
service connection.  He was asked to provide a comprehensive 
statement of military or non-military sources that  might 
provide information concerning the incidents he alleged were 
related to his claimed PTSD.  The letter requested that the 
veteran complete separate releases for each physician or 
hospital that provided treatment for the claimed PTSD.  He 
was also asked to complete a personal assault questionnaire.  

An October 2001 letter indicated that the RO had requested 
records from various providers.  The veteran was informed 
that the ultimate responsibility for ensuring that VA 
received the records rested with him

An April 2005 letter requested additional information and 
listed the alternative evidence that could be used to support 
the veteran's claim of personal assault in service.  He was 
asked to complete an additional questionnaire.  The evidence 
of record was discussed and the veteran was informed of the 
evidence VA was responsible for obtaining.  The letter also 
indicated that VA would make reasonable efforts to obtain 
other types of evidence.  The veteran was instructed that he 
should submit statements from individuals having knowledge of 
the alleged events in service.  A list of other types of 
information and evidence that might help to corroborate the 
veteran's alleged service stressor was provided in this 
letter.

An August 2005 letter provided the status of the veteran's 
claim and noted the development actions that had been 
conducted.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The RO has obtained Social Security 
Administration records and has made every attempt to secure 
additional information from the veteran that would allow 
development of the veteran's alleged stressors.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.


Factual Background

The veteran's service records are negative for any indication 
of an assault upon him of any kind during military service.  

Service personnel records indicate that the veteran was 
reduced in rank in June 1957 as a result of failing to obey 
orders.  

An August 1957 treatment record indicates that the veteran 
had been hypnotized in his barracks 28 times in the previous 
three days.  He had burned his hands with a cigarette, but 
claimed that he had done nothing to be ashamed or anxious 
about.  He indicated that he had always been very sensitive 
and easily upset.  He also stated that he had been approached 
several times by homosexuals but that he had never been 
involved in an affair of this type.  He was not depressed, 
and did not otherwise display any psychiatric symptomatology.  
Passive-dependent personality was diagnosed.

During a medical examination conducted in October 1957 in 
conjunction with the veteran's discharge from military 
service, he was determined to have a character behavior 
disorder.  

An October 1957 memorandum indicates that the veteran was 
assigned to a section in July 1957 and satisfactorily 
performed his duties for the first 30 days.  The author 
indicated that the veteran subsequently had difficulty 
staying awake and concentrating on his work.  The veteran 
revealed that he had been hypnotized during off duty hours by 
a medic in his barracks.  

It was also noted during October 1957 that the veteran had 
completed nine months of service in the Air Force, and that 
during that period he had been unable to concentrate on any 
assigned duty or absorb any skill necessary to make him an 
effective airman.  The veteran had not extended an interest 
to correct his deficiencies.  

A further October 1957 memorandum from a physician indicates 
that a psychiatric evaluation was not indicated because the 
veteran was free from mental defect, disease, or derangement 
as to be able to distinguish right from wrong and adhere to 
the right.  There were no physical or mental defects 
warranting action under the appropriate Air Force regulation.

A statement from the veteran's first sergeant dated in 
November 1957 indicated that the veteran tended to be very 
juvenile in both mannerism and behavior, and that he was 
inclined to cry easily.  He noted that due to the veteran's 
immaturity, it was impossible to counsel him effectively.  He 
recommended that the veteran be discharged from the service.  
The veteran was discharged shortly thereafter.

A January 1977 report from H.D.E., M.D. shows a diagnostic 
impression of anxiety neurosis and post-traumatic head injury 
syndrome.  The veteran reported severe anxiety episodes 
dating to the mid 1970s.  Dr. E. observed that the veteran 
had sustained a head injury in 1979 and had experienced 
headaches since that time.  He noted that the veteran was an 
extremely bright and sensitive person who had no significant 
emotional problems or medical problems in the past.

In January 1981 Dr. E. again indicated that the veteran had 
sustained a head injury during the latter part of 1979.  He 
noted that the veteran appeared to be a chronically anxious 
person who tended to dwell on various somatic complaints.  He 
provided diagnoses of anxiety neurosis and post-traumatic 
head injury syndrome with headaches of unknown etiology. 

A July 1995 report from K.R.P., M.D. indicates that the 
veteran had been injured in an industrial accident in October 
1994, at which time he was stuck in the head.  

During a psychological evaluation by T.L., Ph.D. in July 
1996, the veteran reported several traumatic incidents.  
These included head trauma in October 1994.  The veteran 
indicated to the examiner that prior to the head trauma he 
had been "sharp as a tack."  He reported two additional 
traumatic incidents in his life, and the examiner noted that 
they had led to some features of PTSD.  These included having 
been kidnapped while hitchhiking and having been prosecuted 
for the attempted murder of a police officer.  During the 
evaluation, Dr. L. noted that the veteran had a manipulative 
component to his personality.  The veteran told Dr. L. that 
he had been in the military for less than a year, that he 
became disillusioned with military service when he was not 
placed in the setting that he had been promised when 
originally recruited, and that he had gotten himself out of 
military service by being hypnotized by another person so 
that he would "space out in the office."  He also had refused 
to get a haircut.  This history is consistent with the 
veteran's service records.

During a psychological evaluation conducted J.B., Ph.D. in 
May 1997, the veteran again reiterated that his life had been 
unremarkable until the winter of 1969.  Prior to that, he had 
completed high school and 2 1/2 years of college, and stated 
that he otherwise had led a rather normal life.  However, in 
the winter of 1969, he was kidnapped and terrorized by "some 
thugs."  They threatened him with weapons, but he was able to 
escape.  Dr. B. diagnosed PTSD stemming from the kidnapping 
and the head trauma sustained in 1994.  Notably, the veteran 
made no mention of trauma of any sort during military service 
during this evaluation.  

In June 2001 the veteran submitted a statement indicating 
that he had been sexually assaulted twice by a sergeant.   He 
asserted that the incidents were witnessed by his room mate.  
He indicated that he had been kept from transferring so that 
he could be a witness at the sergeant's court martial, and 
that trial had resulted in a conviction.  The veteran stated 
that since that time, he had experienced breakdowns and 
depression.  He noted that he started to drink excessively 
and that he had problems with superiors.  He asserted that he 
did not reveal the matter previously because he did not want 
his father to know.  

A December 2001 evaluation report from Dr. B. indicates that 
the veteran initiated psychotherapy with her in May 1997 and 
reactivated therapy in November 2001.  With regard to 
relevant history, the veteran reported that he was sexually 
assaulted by a sergeant during service, but that he was too 
embarrassed at that time to report it.  Dr. B. noted that the 
trauma had lingered and fermented over time, and that only 
recently had the veteran realized the extensive disturbance 
he had suffered as a result of the sexual assault.  The 
veteran indicated that he was shocked by the incident and 
found himself acting in a bizarre fashion.  He stated that he 
was frightened to stay in the Air Force.  He asserted that he 
felt that his life was in danger, and that he felt helpless 
and terrified.  Dr. B. noted that the veteran had also been 
exposed to other traumatic experiences, which had been 
documented by several other providers as well as herself.  
She also indicated that the veteran had been diagnosed with a 
personality disorder and that the disorder began with the 
assault in service.  She stated her belief that the veteran 
was suffering from PTSD at the time he was having difficulty 
in the service, and the PTSD was exacerbated by the 
personality disorder.  Pertinent diagnoses were PTSD and 
avoidant personality disorder.  

The veteran was afforded a special VA psychiatric examination 
in November 2002.  He was noted to have mildly pressured 
speech, some low-grade anxiety, periods of intense depression 
and dysthymia.  Otherwise, there was no impairment noted in 
his thought processes, he was free of delusions or 
hallucinations, and there was no evidence of inappropriate 
behavior, homicidal or suicidal thoughts.  The veteran was 
oriented to person, place, and time.  His memory was intact.  
During the examination, the veteran reported being sexually 
molested by a sergeant while in the Air Force.  He also 
related his post military history to the examiner.  After 
considering the veteran's history, as well as symptomatology 
observed, the examiner concluded that although the veteran 
ruminated about various past difficulties, he did not present 
a clear picture of PTSD.  Instead, he was suffering from 
major depression with dysthymia and anxiety disorder.

A September 2003 VA treatment record indicates a history of 
PTSD.  The provider, however, noted his belief that the PTSD 
was not from the military, as the reported event was nor 
forced or life threatening.  He indicated that the two events 
following service appeared to cause significant anxiety in 
the veteran, based on direct observation of the veteran as he 
related the stories.

In December 2004 the veteran submitted a list of possible 
witnesses to the alleged sexual assault in service.  

A June 2005 report of contact indicates that the RO contacted 
the veteran's attorney.  The attorney was told that in order 
to search for information concerning the veteran's claimed 
stressor, the sergeant's full name and service number would 
be helpful.  The attorney indicated that the veteran did not 
have that information.  

A further June 2005 report of contact notes that the author 
performed searches in attempt to identify the men indicated 
by the veteran.  The author noted that although one 
individual was identified, the Privacy Act prohibited 
contacting him.

The RO contacted the Chief Litigator at Bolling Air Force 
Base in August 2005.  She indicted that the sergeant's first 
name, service number, and specific location of the trial were 
required in order to perform a search.  A paralegal in that 
office indicated that there were no records for trials in 
1957.

In March 2006, the RO contacted the legal services office at 
Warren Air Force Base, at which the veteran asserts the 
sergeant who assaulted him was court martialed.  Personnel at 
Warren Air Force base indicated that any records regarding a 
court martial in 1957 would be at Bolling Air Force Base.  

In May 2006, the RO determined that the incidents claimed by 
the veteran could not be corroborated.  The development 
actions taken by the RO were detailed.  

The veteran underwent a VA examination in June 2006.  The 
examiner indicated that he had reviewed the claims folders.  
He noted that the veteran reported some symptoms of PTSD.  
The veteran indicated that he avoided talking about the 
sexual assault due to shame and embarrassment, and not 
necessarily because he wanted to avoid thinking about the 
sexual assault.  The examiner noted that the veteran showed 
signs of hyper vigilance.  The veteran stated that he did not 
trust people, though he reported that there was a group of 
musicians with whom he had been performing for 12 years.  
While the veteran reported a tendency to isolate and avoid 
social interaction, the examiner noted that he had no problem 
associating with his musician friends.  He reported sleep 
disturbance due to racing thoughts, but indicated that such 
thought were in the nature of his mortgage.  He reported that 
he drank to help him sleep.  On mental status examination 
there was in impairment of thought process or communication.  
There was no inappropriate behavior reported.  The veteran 
denied current lethal thoughts, plans, or intention.  He was 
oriented.  No deficiencies in memory were noted.  The 
veteran's speech was normal in rate, flow, and volume.  He 
reported being anxious in crowds.  Mild anxiety was endorsed.  
The examiner concluded that the veteran did not meet the 
criteria for PTSD.  He noted that the veteran's primary 
stressor was the sexual assault in service, but that while 
the veteran was obviously shocked by the experience, he had 
the perfectly normal reaction of shouting at the offender.  
He noted that the veteran's reported mistrust of people was 
not necessarily congruent with his social life.  While he 
noted that the veteran was hypervigilant, he indicated that 
one symptom did not indicate a diagnosis of PTSD.  The 
diagnoses were alcohol dependence, cannabis abuse, and 
dependent personality disorder.  The examiner opined that the 
veteran's claimed stressor did not meet the requirements for 
a diagnosis of PTSD.  He noted that the veteran's reaction to 
the incident did not involve helplessness or horror.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's service personnel records do 
not show that he received any citations or awards for 
participation in combat with the enemy, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation.  See 38 
C.F.R. § 3.304(f).  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (West 2002) are not applicable.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

The record is in conflict regarding whether the veteran 
actually has PTSD. Although previously diagnosed by some 
private medical professionals, it just as often has not been 
found to be present.  This includes the findings of the VA 
examining physicians in November 2002 and June 2006.  

Regardless of the ambiguity with respect to a diagnosis, the 
fact remains that the record is devoid of evidence that 
corroborates the veteran's claim pertaining to the occurrence 
of an in-service stressor.  By his own admission prior to the 
submission of his claim in September 1999, the veteran had 
led a relatively normal life until allegedly being kidnapped 
in 1969.  

Moreover, service records are devoid of any indication of an 
assault upon the veteran during service.  The veteran 
confirmed as much to a private psychologist in 1996.  During 
a psychological evaluation in July 1996, the veteran appeared 
to take pride in his ability to manipulate military 
authorities into giving him an early discharge because of his 
general displeasure with military service.  The veteran 
reported that he did not come forward with the allegations of 
sexual assault in service until after the death of his 
father.  However, in light of the absence of corroborating 
evidence of sexual assault in service, as well as the 
veteran's confirmation regarding the accuracy of the 
information contained in his military records as reflected in 
statements made to a private psychologist in 1996, the Board 
finds that the veteran's purported reluctance to come forward 
prior to his father's death is merely self-serving.  As such, 
this critical element necessary to establish service 
connection for PTSD is absent.

The veteran has not submitted sufficient evidence to allow 
for verification of his claimed stressor.  Although he claims 
that he was sexually assaulted in service and that such 
incident caused his PTSD, the record does not support his 
contentions.  Notably, a noncombat veteran's testimony alone 
does not qualify as credible supporting evidence of 
occurrence of an in-service stressor as required by 38 C.F.R. 
§ 3.304(f).

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing PTSD.  Although the veteran has been given a 
diagnosis of PTSD, there is no independent corroboration of 
the veteran's claimed stressors.  Having carefully considered 
all procurable and assembled data, the Board concludes that 
the criteria for service connection for PTSD are not met.

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


